Citation Nr: 0934093	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-30 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to service connection for radicular pain, 
left lower extremity, secondary to service-connected lower 
back disability.

2.  Entitlement to service connection for radicular pain, 
right lower extremity, secondary to service-connected lower 
back disability.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

4.  Entitlement to service connection for peripheral 
neuropathy, left upper extremity.

5.  Entitlement to service connection for peripheral 
neuropathy, right upper extremity.

6.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
fibromyalgia.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to total disability based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1988 to 
February 1996, including service in the Southwest Asia 
Theater of Operations from September 1990 to April 1991.  
Commendations and awards include a Southwest Asia Service 
Medal with 2 Bronze Service Stars and a Saudi/Kuwait 
Liberation Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision, which 
denied entitlement to TDIU; and on appeal from an August 2007 
rating decision, which denied, in pertinent part, service 
connection for bilateral lower extremity radiculopathy, 
service connection for degenerative disc disease of the 
cervical spine; service connection for bilateral upper 
extremity peripheral neuropathy.  The August 2007 decision 
also found that there was no new and material with regard to 
the previously denied claim service connection for 
fibromyalgia.  These decisions were issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In May 2009 the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Nashville, 
Tennessee.  The transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral 
lower extremity radiculopathy, service connection for 
bilateral upper extremity peripheral neuropathy, service 
connection for a cervical spine disorder, service connection 
for fibromyalgia, and entitlement to TDIU are addressed in 
the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In a February 2005 rating decision the RO denied service 
connection for fibromyalgia on the grounds that the disorder 
was not incurred or caused by service.  That decision was not 
appealed.

2.  In April 2007 the Veteran submitted a new claim for 
service connection for fibromyalgia.

3.  Evidence compiled since the February 2005 rating decision 
is new and material, and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision denying service 
connection for fibromyalgia is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for 
fibromyalgia has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting the request to reopen the 
claim.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

In a rating decision dated in February 2005 the RO denied the 
Veteran's claim for service connection for fibromyalgia on 
the grounds that the condition was not incurred in or caused 
by service.  An appeal was not completed, and the decision 
became final.  38 C.F.R. § 3.104.  Even so, applicable law 
provides that a claim which is the subject of a prior final 
decision may be reopened upon presentation of new and 
material evidence.  See 38 C.F.R. § 3.156.

In April 2007 the Veteran submitted a new claim for service 
connection for fibromyalgia.  In August 2007 the RO denied 
the claim on the grounds of no new and material evidence.  
The Veteran has appealed.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Evidence on file at the time of the February 2005 final 
decision included a September 2004 private invoice statement 
showing a diagnosis of fibromyalgia.  

Evidence compiled since the February 2005 rating decision 
shows a 2007 diagnoses of fibromyalgia, polyarthralgias and 
myalgias.  This evidence, in connection with evidence showing 
that the veteran served in the Persian Gulf, provides a more 
complete picture concerning the claim and as such, the 
additional evidence is considered both new and material.  See 
38 C.F.R. § 3.317.  New and material evidence having been 
found, the Veteran's claim for service connection for 
fibromyalgia must be reopened.  38 C.F.R. § 3.156.  


ORDER

New and material evidence having been received to reopen a 
previously denied claim for service connection for 
fibromyalgia, the petition to reopen that claim is granted.


REMAND

As stated before, the Veteran seeks service connection for 
fibromyalgia.  A private invoice dated in September 2004 
reflects a diagnosis of fibromyalgia.  In addition, a VA 
Rheumatology Clinic examination in February 2007 found 
"multiple tender points over bony prominences and muscles," 
and VA Rheumatology Clinic record dated in March 2007 
contains the remarks "also has fibromyalgia."  The claims 
file contains diagnoses of polyarthralgias and myalgias and 
for some joints a known diagnosis has been given.  The 
question now becomes whether the Veteran currently has 
fibromyalgia which is due to service, including his period of 
service in the Persian Gulf.  This is a medical question, and 
thus the Veteran should be scheduled for a VA examination to 
include an opinion.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).   

The Veteran also seeks service connection for a cervical 
spine disorder, bilateral upper extremity peripheral 
neuropathy, and bilateral lower extremity radiculopathy 
secondary to his service-connected lumbar spine disability.  
In the alternative, he claims that he has a cervical spine 
disability due to a motor vehicle accident he had in service 
and that he now has neurological impairment of the upper 
extremities due the cervical spine disability.  It is also 
suggested that his service-connected back disability results 
in neurological impairment of the lower extremities.  

As regards the Veteran's claim for bilateral lower extremity 
radiculopathy, the Board notes that the August 2007 examiner 
stated that he did not "believe" that there was any 
radicular component of the Veteran's lumbar spine disability, 
but according to an August 2004 C&P examiner the Veteran 
"has a disc bulge between L5 and S1 with radicular symptoms 
radiating down his left leg."  Unfortunately, the claims 
file was not reviewed by either examiner.  In light of these 
conflicting findings, the Veteran should be accorded a new 
examination.

In addition to the foregoing, a May 2008 letter from the 
Social Security Administration (SSA) indicates that the 
Veteran has been approved for Social Security disability 
benefits; however, there is no indication that a request has 
been made for the SSA decision and related records.  The 
veteran tended to indicate during his Board hearing that 
these records may be relevant.  Thus, attempts should be made 
to obtain these records.

Lastly, the Board notes that the claim for a TDIU rating is 
inextricably intertwined with the remaining claims on appeal.  
This claim will be held in abeyance.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  The RO should obtain from SSA a copy of 
their decision regarding the appellant's 
claim for Social Security disability 
benefits, as well as the medical records 
relied upon in that decision.

2.  After completion of all of the above, 
schedule the Veteran for appropriate VA 
examinations with regard to his claims for 
service connection for a cervical spine 
disorder, a bilateral upper extremity 
peripheral neuropathy, bilateral lower 
extremity radiculopathy, and fibromyalgia.  
The claims file must be made available to, 
and reviewed by, the examiner.  All 
indicated studies must be performed, and all 
findings reported in detail.  

A)  With respect to the claim of service 
connection for a cervical spine disability, 
the examiner, based on a review of the 
claims file and an examination of the 
veteran, should give an opinion as to 
whether it is at least as likely as not 
(i.e. 50 percent probability) that any 
disability found concerning the cervical 
spine is related to service, including the 
motor vehicle accident the veteran had in 
service.

B)  With respect to the claim of service 
connection for bilateral upper extremity 
peripheral neuropathy, the examiner should 
specifically state whether the veteran has 
any neurological impairment which affects 
his upper extremities.  If so, the examiner 
should state whether it is due to service, 
to include any disability which is found to 
have been related to service.  In this 
regard, if it is determined that the Veteran 
has a cervical spine disability which is due 
to service, the examiner should address 
whether any bilateral upper extremity 
neurologic disability is related to such 
disability.  It should also be discussed 
whether any upper extremity neurological 
impairment is due to the Veteran's service-
connected low back disability.

C)  With respect to the claim of service 
connection for bilateral radiculopathy of 
the lower extremities, the examiner should 
state whether the Veteran has any 
neurological impairment pertaining to the 
lower extremities.  If so, this impairment 
must be identified.  Thereafter, the 
examiner should give an opinion as to 
whether any neurological impairment, to 
include radiculopathy, is related to 
service, to include the Veteran's service-
connected low back disability or to any 
other disability which has been found to be 
service-connected.

D)  With respect to the claim of service 
connection for fibromyalgia, the examiner 
should specifically state whether the 
veteran has fibromyalgia and should identify 
each area affected by such diagnosis.  The 
severity of any fibromyalgia found should 
also be discussed.  The examiner should note 
the September 2004 invoice and the March 
2007 progress note indicating a diagnosis of 
fibromyalgia, as well as the February 2007 
progress note showing diagnoses of 
polyarthralgias and myalgias and other 
records showing a diagnosis pertaining to 
various joint complaints.  If fibromyalgia 
is diagnosed, state whether the etiology and 
pathophysiology is understood, to include 
partially understood.

E)  If fibromyalgia is not diagnosed 
determine whether there are objective signs 
of joint/muscle disease or other non-medical 
indicators that are capable of independent 
verification to account for the veteran's 
complaints of painful joints.  If there are 
objective signs or non-medical indicators of 
such painful joints, the examiner should, if 
possible, establish a diagnosis for the 
signs that are present.  (Each affected 
joint should be addressed.)  If a diagnosis 
cannot be established, this should be 
stated.  If there is a diagnosis which 
cannot be medically explained, this should 
also be reported.  The examiner should note 
whether the veteran suffers from a chronic 
disability of muscles/joints resulting from 
an undiagnosed illness.  (Again, each 
affected joint should be discussed.)  The 
severity of any such condition should also 
be discussed.

F)  For all currently service-connected 
disabilities (back, ankles and left foot) 
and for any other disabilities deemed to be 
related to service, specifically report how 
the symptoms associated with such disability 
would impact the Veteran's ability to 
participate in sedentary, as well as manual 
types of positions.

G)  All opinions must be based on 
examination findings, historical records, 
and medical principles.  The examiner(s) 
must provide opinions with full rationale. 

3.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review, 
if indicated.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


